Citation Nr: 1618156	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  15-45 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether or not there was clear and unmistakable error (CUE) in the October 2011 rating decision that denied service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a TBI.

3.  Entitlement to service connection for cognitive disorder, secondary to a TBI.  

4.  Entitlement to service connection for headaches, secondary to a TBI.

5.  Entitlement to service connection for lightheadedness/dizziness, secondary to a TBI.  

6.  Entitlement to service connection for sleep impairment, secondary to a TBI.  

7.  Entitlement to service connection for tinnitus, secondary to a TBI.

8.  Entitlement to service connection for neurobehavioral disorder, secondary to a TBI.   

9.  Entitlement to service connection for a basilar skull fracture.

10.  Entitlement to service connection for deep vein thrombosis.     


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 2004 to February 2005, October 2005 to June 2006, and from July 2006 to July 2010.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and November 2014 and July 2015 rating decisions by the Philadelphia RO.  Jurisdiction over the Veteran's claims file remains with the Philadelphia RO.  

As discussed below, the October 2011 rating decision has not become final.  Therefore, new and material evidence is not required to reopen the claim of entitlement to service connection for residuals of a TBI, and the issue has been characterized as it appears on the title page.  

In his December 2015 VA Form 9, the Veteran indicated that he desired a hearing before the Board at VA's central office in Washington, D.C.  However, in a March 2016 letter, he withdrew his request for a Board hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), entitlement to service connection for an acquired psychiatric disorder, alcohol abuse, and a thumb disability, and entitlement to increased disability ratings for service-connected index finger, right foot, and left shoulder disabilities have been raised by the record in a February 2016 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection to a basilar skull fracture and to a deep vein thrombosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2011 rating decision, the RO denied service connection for residuals of a TBI; in January 2012 correspondence, the Veteran expressed disagreement with the denial of service connection for residuals of a TBI.

2.  The Veteran sustained a TBI in December 2006, during active service.

3.  In May 2007, a Marine Corps Investigation Report found that the Veteran's December 2006 injury was suffered in the line of duty and was not the result of his own misconduct. 
 
4.  The Veteran had been drinking alcohol prior to sustaining his TBI during active service in December 2006; however, alcohol intoxication was not the proximate cause of the TBI. 
 
5.  The May 2007 Marine Corps Investigation Report finding was not patently inconsistent with the facts and the requirements of laws administered by VA.

6.  The currently demonstrated residuals of cognitive disorder, headaches, lightheadedness/dizziness, sleep impairment, tinnitus, and neurobehavioral disorder are shown as likely as not to be due to his now service-connected TBI.


CONCLUSIONS OF LAW

1.  The Veteran's January 2012 correspondence constitutes a valid and timely notice of disagreement.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015). 
 
2.  The October 2011 rating decision denying service connection for residuals of a TBI is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
3.  The October 2011 rating decision cannot be the subject of CUE because it is not final; therefore, there remain no allegations of errors of fact or law for appellate consideration at this time with respect to a claim of CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

4.  The criteria for service connection for a traumatic brain injury are met.  38 
U.S.C.A. §§ 101, 105, 501, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), 3.1(n), 3.102, 3.159, 3.301, 3.303, 3.304 (2015). 

5.  The criteria for service connection for cognitive disorder are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

6.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

7.  The criteria for service connection for lightheadedness/dizziness are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

8.  The criteria for service connection for sleep impairment are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

9.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

10.  The criteria for service connection for neurobehavioral disorder are met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of CUE Claim

The Veteran asserts that the October 2011 rating decision, which denied service connection for a TBI, is clearly and unmistakably erroneous.  As explained below, however, the CUE claim must be dismissed because of a lack of legal merit.  

In this case, review of the record reveals that the Veteran submitted a timely notice of disagreement (NOD) to the October 2011 rating decision in January 2012, but the RO never sent him a statement of the case (SOC) as is required by law.  See 38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. § 19.9(c) (2015).  Thus, the October 2011 rating decision never became final.  Consequently, the issue of entitlement to service connection for residuals of a TBI remains in appellate status. 

Revision of a prior decision on the basis of CUE can only be based on a final decision by a RO or the Board.  Richardson v. Nicholson, 20 Vet. App. 64, 70-71 (2006); see also Norris v. West, 12 Vet. App. 413, 422 (1999) (holding that where there is no final RO decision, there can be no CUE); Best v. Brown, 10 Vet. App. 322, 325 (1997) (finding that appellant cannot raise CUE with respect to rating decision that is not final); see also 38 C.F.R. § 3.105(a) (2015) (providing for the revision of "[p]revious [RO] determinations which are final and binding" on the basis of CUE).  Where an RO decision is appealed directly to the Board, it does not become final.  See 38 U.S.C. § 7105(c) (West 2014). 

Because the Veteran submitted a timely NOD to the October 2011 rating decision and the RO has yet to issue an SOC addressing that NOD, the October 2011 rating decision has not become final, and the claim remains pending.  It follows, therefore, that, absent a final decision, there can be no CUE claim. 

Accordingly, because a CUE claim cannot be based on a non-final decision, there remain no allegations of errors of fact or law for appellate consideration regarding CUE in the RO's October 2011 rating decision.  See Tetro v. Gober, 14 Vet. App. 100, 107 (2000); Link v. West, 12 Vet. App. 39, 45 (1998) (finding that RO decisions rendered non-final by a timely appeal to the Board are not, as a matter of law, subject to CUE claims); see also 38 U.S.C.A. § 7105(c) (West 2014).  Therefore, the Board does not have jurisdiction to review the purported appeal for CUE in the October 2011 rating decision, and thus, this appeal must be dismissed for lack of legal merit.  38 U.S.C.A. § 7105(d)(5) (West 2014).

Service Connection for TBI and Residuals

The Veteran seeks service connection for a TBI and related residuals sustained as a result of an automobile accident that occurred during active service in December 2006.  To that end, the Veteran asserts that he has cognitive disorder, short-term memory loss, difficulty sleeping, and difficulty with problem-solving as the result of the TBI. 

The record shows that, on December 29, 2006, the Veteran was involved in a single-vehicle car accident in which he wandered into the opposite lane, lost control of the vehicle after making a hard right turn to return to the correct lane, and ran into a tree.  He was taken to the hospital where he was treated for traumatic brain injury, anoxic brain injury, fractured acetabulum, fractured sacrum, dislocated shoulder, and deep vein thrombosis.  

The police report reveals that he was not wearing a seatbelt at the time of the accident, and that the vehicle's airbag did not deploy as would be expected at the time of impact with the tree.  He was traveling at 56 miles per hour (mph) in a 45 mph zone when he lost control of his vehicle.  The Veteran was 20 years old at the time of the accident, with a date of birth of February 16, 1986.  His driver's license was expired since February 17, 2006, and later suspended in August 2006 for an underage drinking offense.  The Commonwealth of Pennsylvania received the driver's license of the Veteran on October 23, 2006, with a 90 day suspension from that date.  

Just prior to the December 2006 accident, the Veteran had consumed an undetermined amount of alcohol at a local bar.  It was later discovered that the Veteran had altered the birth date on his military identification card to read February 16, 1980, in order to obtain alcohol at the bar.  Blood toxicology reports taken at St. Luke's Hospital, where he was treated immediately after the accident, determined that his blood alcohol content (BAC) was 0.20% (well above the legal limit).       

The police report concluded that, due to the Veteran not being properly restrained in the vehicle, he sustained major head injuries when his head struck the steering wheel.  Based on the investigation, the police officer concluded that the Veteran appeared to be in violation of multiple Commonwealth Codes, including Driving Under the Influence of Alcohol, Driving Vehicle at Safe Speed, Driving while Operator Privilege is Suspended, Minor Prohibited from Operating with any Alcohol in System, Underage Drinking, and Duty of Driver to Wear Seatbelt.  

The Marine Corps conducted a line of duty investigation and determined that the Veteran was in the line of duty and that the injuries sustained were not due to his own misconduct, but were rather the result of his negligent failure to observe proper safety precautions.  The May 2007 line of duty report contains an opinion by the investigating officer that the Veteran's injuries were due to excessive speed for road conditions, failure to wear a primary restraint device, and failure of the vehicle airbag to deploy at the time of the accident.  

The RO, in August 2011 and July 2015 administrative decisions, determined that the accident and injuries sustained by the Veteran on December 29, 2006, were not incurred in the line of duty and were due to willful misconduct, reasoning that the overwhelming evidence demonstrated that the Veteran deliberately drank a known poisonous substance in order to enjoy its intoxicating effects, and that it is reasonable to assume that his intoxication was the proximate and immediate cause of the automobile accident.    

During the course of this appeal, the Veteran has submitted a number of documents from General Motors indicating that his particular vehicle was the subject of one or more safety recalls.  Of particular significance is a November 2015 report from the Forensic Safety Group, authored by an engineer, in which the following findings were made: (1) the Veteran's vehicle was included in two safety recalls; (2) the Veteran's vehicle did not have the parts involved in the safety recalls replaced prior to the crash, and the recalls were not announced until years after the crash; (3) the crash occurred due to loss of control of the vehicle; (4) failure of the electronic power steering motor or a change in position of the ignition switch while driving are both possible causes for loss of control; (5) the impact was primarily a frontal impact with the tree and should have been sufficient in magnitude to deploy the driver's frontal airbag; (6) the Veteran's frontal airbag did not deploy in the 2006 crash; (7) the failure of the Veteran's frontal airbag to deploy is consistent with failure of the ignition switch prior to the impact; and (8) the lack of the Veteran's frontal airbag deployment reduced the protection to the Veteran compared to what he would have had if the airbag had deployed. 

Based on the above findings, the author of the November 2015 report concluded that it is not possible to eliminate a failure of an admittedly defective and later recalled vehicle system(s) as a contributing factor to the Veteran's December 2006 accident.  

The Veteran was afforded a VA examination in September 2010.  That examination report demonstrates traumatic brain injury with persistent cognitive impairments, including deficits in memory, attention, concentration, executive functions, judgment, social interactions, and communication.  

An addendum to the September 2010 VA examination report demonstrates that the Veteran sustained severe traumatic brain injury in the December 2006 accident, with a number of residual effects discussed in detail.  For instance, the Veteran reported up to several headaches per week since the accident, several incidents of lightheadedness or dizziness per week, difficulty sleeping and daily fatigue, occasional tinnitus, memory impairment, cognitive impairment (difficulty concentrating, decreased attention, difficulty with speed or processing information, goal setting, planning, organizing, prioritizing, self-monitoring, problem-solving, judgment, decision-making, flexibility to change when actions are not productive, and learning and remembering new tasks), and psychiatric or neurobehavioral symptoms (mood swings, anxiety, depression, irritability, impulsivity, verbal aggression, apathy, and impaired awareness of his disability).  The VA examiner attributed the neurobehavioral symptoms to the frontal lobe injury, and assessed severe traumatic brain injury.  Moreover, the examiner stated that all subjective symptoms discussed in the report could be attributed to the TBI.      

Turning to the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

"Willful misconduct" is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences and must be the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(1), (3).

In the context of VA benefits, the simple drinking of alcoholic beverages is not of itself willful misconduct.  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

A service department finding that injury, disease or death was not due to misconduct will be binding on VA, unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1(m), (n).

38 U.S.C.A. § 105 creates a presumption of service connection for injuries that occur during active duty unless a preponderance of the evidence establishes that the injury was the result of the person's own willful misconduct.  Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden, 381 F.3d at 1166.

In this case, based on the evidence of record, all three elements of direct service connection are met.  However, the central issue in this case is the determination of whether the Veteran's TBI was incurred in the line of duty or whether it was due to his willful misconduct.  

The Board finds that the Marine Corp's May 2007 Line of Duty investigation report and finding (i.e., the service department finding) that the Veteran sustained a TBI in the line of duty and not as a result of his own misconduct is not patently inconsistent with the facts and the requirements of laws administered by VA. 

In this regard, the Board highlights the findings in the police report that the Veteran was driving under the influence of alcohol, as opposed to driving while intoxicated, and that his injuries were incurred due to a lack of wearing a seatbelt, indicating that the proximate cause of his head injury was the lack of a seatbelt rather than alcohol intoxication.  Moreover, the November 2015 Forensic Safety Group report indicates that defects in the Veteran's vehicle could have precipitated or played some part in the December 2006 accident.  These records, in addition to the Marine Corps' line of duty determination, do not support a finding that the Veteran's injuries were sustained as a result of willful misconduct (alcohol intoxication), but suggest that there were other factors involved, such as the lack of use of a seatbelt and mechanical failure of the vehicle.   

More simply stated, this record does not demonstrate that the Veteran's alcohol intoxication caused his December 2006 accident resulting in his TBI. Thus, the service department finding is not patently inconsistent with the facts and the requirements of laws administered by VA; moreover, the service department finding - that the Veteran's TBI was not due to misconduct - is binding on VA, despite the RO's 2011 and 2015 administrative decision findings to the contrary.  See 38 C.F.R. § 3.1(n).

In light of the foregoing, the record is clear that the Veteran's TBI was incurred in service, and service connection for this disability is warranted.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. 

Further, the September 2010 report of VA examination and addendum reports clearly support a relationship between the Veteran's cognitive disorder, headaches, lightheadedness/dizziness, sleep impairment, tinnitus, and neurobehavioral symptoms and his TBI, service-connected herein.  Accordingly, service connection for those associated deficits must also be granted.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

To the extent that the AOJ misapplied or ignored 38 C.F.R. § 3.1(n), that error is corrected herein.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
ORDER

The appeal regarding whether or not there was clear and unmistakable error in the October 2011 rating decision that denied service connection for residuals of a traumatic brain injury is dismissed.

Service connection for a TBI is granted.  

Service connection for cognitive disorder, to included impairment in memory, attention, concentration, executive functions, and social interaction, secondary to the service-connected TBI, is granted.  

Service connection for headaches, secondary to the service-connected TBI, is granted.

Service connection for lightheadedness/dizziness, secondary to the service-connected TBI, is granted.  

Service connection for sleep impairment, secondary to the service-connected TBI, is granted.  

Service connection for tinnitus, secondary to the service-connected TBI, is granted.

Service connection for neurobehavioral disorder, to included mood swings, anxiety, depression, irritability, impulsivity, verbal aggression, apathy, and impaired awareness of disability, secondary to the service-connected TBI, is granted.   


REMAND

The October 2011 rating decision discussed above also denied service connection for a basilar skull fracture and a DVT.  In his January 2012 correspondence to the RO, the Veteran expressed disagreement with denial of those issues.  As discussed above, the January 2012 correspondence constituted a valid and timely NOD.  

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issues of entitlement to service connection for a basilar skull fracture and a DVT are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO shall consider the issues of entitlement to service connection for a basilar skull fracture and a DVT.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


